Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
  161092(53)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 161092
  v                                                                COA: 344703
                                                                   Wayne CC: 17-010362-FC
  DEANDRE TERREL AUSTIN,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before March 29, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2021

                                                                              Clerk